Winslow Green Growth Fund Supplement dated September 5, 2008 to Prospectus dated May 27, 2008. Effective immediately, the Prospectus has been modified to reflect the Fund’s new policy with respect to investing in foreign securities. Page One “What are the Fund’s Principal Investment Strategies?” The following statement has been included:“The Fund may invest up to 20% in foreign securities.” “What are the Principal Risks of Investing in the Fund?” The section has been modified to include the following risk disclosure: ● Foreign investments involve additional risks including currency-rate fluctuations, political and economic instability, differences in financial reporting standards, less-strict regulation of securities markets and less liquidity and more volatility than domestic markets, which may result in delays in settling securities transactions. Page
